Citation Nr: 0118531	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a phobic reaction, 
panic disorder, currently rated as 30 percent disabling.

2.  Whether new and material evidence sufficient to warrant 
reopening a claim for service connection for hearing loss has 
been submitted.

3.  Whether new and material evidence sufficient to warrant 
reopening a claim for service connection for tinnitus has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1984 and from August 1986 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
evaluation for a phobic reaction, panic disorder to 10 
percent. 

The Board remanded the case in June 1999 for further 
development.  

The veteran has also perfected an appeal from a February 2000 
decision of the RO which determined that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  The veteran's phobic reaction, panic disorder is not 
characterized by more than occupational and social impairment 
with reduced reliability and productivity due to panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term memory; 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Evidence submitted since the September 1997 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for tinnitus.

3.  Evidence submitted since the September 1997 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  A 50 percent evaluation, but not more, is warranted for 
the veteran's phobic reaction, panic disorder.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) ; 38 C.F.R. § 4.7, 
4.10, 4.130, Diagnostic Code 9403 (2000).

2.  The September 1997 RO decision, which denied service 
connection for tinnitus and hearing loss is final.  38 
U.S.C.A. § 7105 (West 1991).

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for tinnitus is new and material. 38 
U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.156 (2000).

4.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss has not 
been submitted. 38 U.S.C.A. § 5108; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Background.  In a rating action of January 1993, service 
connection was granted and a noncompensable rating assigned 
for severe panic disorder with mild agoraphobia.  In April 
1997, the veteran submitted a claim for increase.  

In the rating action presently on appeal, the RO increased 
the rating to 10 percent, effective from August 4, 1996.  By 
that same decision, the RO denied the veteran's claims of 
service connection for hearing loss and tinnitus in September 
1997.  The veteran was notified of that decision and his 
appellate rights.  In the notice of disagreement (NOD) 
received in September 1997, the representative expressly 
disagreed with the evaluation assigned to the veteran's 
psychiatric disorder only.  

In a December 1997 rating decision, the RO changed the 
effective date for the assignment of the 10 percent rating to 
March 29, 1994.  In a statement received later that month, 
the representative noted the earlier effective date but 
indicated that the veteran continued to disagree with the 
rating assigned.  

The veteran reported his symptoms in an RO hearing of 
September 1998.  In particular, the veteran complained of 
difficulty sleeping, sometimes only sleeping two hours in a 
row.  He reported problems with short-term memory, stating 
that he would sometimes forget names of family and friends.  
He also reported difficulty working any job in excess of part 
time hours.  He further advised that he was no longer 
maintaining an active social life as a result of the panic 
disorder. 

The veteran appeared for a VA mental disorders examination in 
October 1998.  He reported being anxious and frustrated with 
VA.  He also reported having short panic attacks lasting five 
to ten minutes in duration, as well as having sweaty palms 
three to four times per week.  He described having problems 
"thinking straight," forgetting things, and sleep 
difficulties.  Mental status examination revealed the veteran 
to appear frustrated, somewhat angry and moderately anxious.  
He misreported the date, was unable to perform serial threes, 
or repeat words provided the examiner requested that he 
remember.  He also described one episode involving an 
auditory hallucination.  The diagnosis was anxiety disorder 
with panic attacks.  The examiner assigned a score of 60 on 
the Global Assessment of Functioning Scale (GAF).  

The examiner's impression was that the veteran was moderately 
disabled by his service-connected panic disorder, but was 
competent to manage his own funds.  The examiner expressed 
some doubt about the examination findings and the veteran's 
history and commented that the appellant may be "trying to 
look disturbed."  The examiner recommended that he be given 
further psychological testing to test his cognitive 
abilities.  The examiner opined that the veteran was 
moderately disabled.  

In an October 1998 decision, the Hearing Officer increased 
the rating to 30 percent, effective from April 14, 1997.   

Thereafter, the appellant was periodically seen for VA 
outpatient treatment.  In January 1999, his phobia was judged 
to be partially stabilized.  In August 1999, he reported 
having panic attacks five to six times per week.

When the Board initially reviewed the veteran's appeal in 
June 1999, it noted the VA examiner's comments and remanded 
the case to the RO with instructions to schedule the veteran 
for further testing and examination.  

Subsequent to the Board remand, the veteran was afforded 
three separate mental disorder examinations by three 
different examiners.  The veteran was also afforded a MRI and 
an EEG.  

Examination One  In a VA psychological examination dated 
September 1999, the veteran complained of fear of heights and 
bridges, especially while driving.  He informed the examiner 
that medications were helpful for his panic disorderly but 
therapy was ineffective.  

On mental status examination, the examiner noted that the 
veteran had poor eye contact throughout the interview.  He 
was alert, but was not fully oriented to time or situation.  
Mood was dysphoric; affect was irritable and labile.  Thought 
process was vague and illogical.  He expressed anger 
regarding the rate of his VA compensation.  The veteran 
denied suicidal or homicidal ideation, but complained of 
hearing sounds daily, but not voices.  There was some 
evidence of mild dissociative experiences where he would 
forget where he was or what he was doing.  Attention and 
concentration were mildly impaired.  Judgment to hypothetical 
situations was poor.  There were no other signs of 
hallucinations, or obvious signs of paranoia or delusions.  
Diagnostic studies were negative for indicators of 
malingering.

Based on mental status examination and diagnostic testing, 
the examiner diagnosed the veteran with panic disorder with 
agoraphobia, cognitive disorder not otherwise specified.  The 
veteran's impairment in social adaptation and interaction was 
found to be moderate to severe, and he was found to be unable 
to engage in employment at this time or maintain personal 
relationships.  The examiner assigned a GAF score of 61.

The examiner noted that diagnostic testing revealed 
performance below the expected level.  Further testing was 
recommended to clarify the extent of any cognitive disorder.  
The examiner also reported that the personality tests did not 
necessarily reveal malingering, but a guarded, 
uncommunicative personality with rigid and inflexible 
behavior.

Examination Two  In a second VA psychiatric examination 
conducted in September 1999, the veteran described having 
panic attacks three times per day.  The panic attacks would 
last 3 to 4 minutes, and recovery from such attacks would 
take an additional several minutes.  In addition to the 
previously noted symptoms, he described difficulty with 
short-term memory, sleep problems and social anxiety.  He 
would not socialize with individuals outside of his immediate 
family, other than attending church.  He reported previously 
working as a bus driver but quitting that job because people 
made him nervous.  He described his mood as very frustrated 
and he was angry with the government.

On mental status examination, the veteran was described as 
alert and oriented although he indicated the date as 
September 14 instead of September 24.  His mood was "moody" 
with an agitated affect.  Speech was rapid at times.  Thought 
processes were slowed but goal directed.  There was no 
evidence of any delusional system.  Thought content was 
devoid of any current auditory or visual hallucinations.  He 
denied any suicidal or homicidal ideation.  He was able to 
spell both "cat" and "dog" forward but not backward.  He 
could repeat three words on recall after a second try but 
only remembered one word after several minutes.  His 
intelligence was estimated in the average range.  The 
examiner's impression was that the veteran suffered from 
panic disorder with problems with his primary support system 
and assigned a GAF score of 55.  

The examiner offered his opinion that the veteran suffered 
from panic disorder, but also noted that the veteran tended 
to exaggerate his difficulties, particularly when the veteran 
believed he was being tested in order to gain increased 
compensation.  For example, the examiner believed that the 
misspelling of "cat" and "dog" was deliberate.  With 
regard to the findings reported in connection with the recent 
VA psychological examination, this examiner noted that those 
findings describe an individual who seems practically 
demented; however, to sit and talk with the veteran, there is 
no indication of this extent of difficulties.  This examiner 
also disagreed with the earlier opinion that the veteran was 
not malingering.   Thus, while the veteran was noted to be 
experiencing some considerable difficulties in his social 
adaptation and interaction with others, including efficiency 
in an industrial setting, the examiner found no evidence of 
more significant disability.  The veteran's level of 
disability was estimated to be, "at best," in the 
considerable range.  

Examination Three  In a VA psychiatric examination of 
November 1999, the veteran reported, in addition to symptoms 
previously mentioned, that he experienced nightly nightmares 
about tanks going off.  He stated that he had panic attacks 
nearly four times a day, constantly felt nervous and felt he 
was unable to socialize with others or engage in many 
activities during the day.  The veteran reported that he was 
unemployed, would spend his time working in the yard, sitting 
around the house and going to church with his wife.  He would 
socialize with his wife and family but not others.  It was 
noted that the veteran saw a vocational rehabilitation 
counselor at the VA, but was not interested in pursuing the 
jobs that were offered him.  

On mental status examination, the veteran presented as alert 
and oriented and neatly groomed.  The veteran described 
himself as moody and agitated.  He was unable to correctly 
name the current President of the United States.  His thought 
processes were slow, but goal directed.  Thought content was 
devoid of any current auditory or visual hallucinations.  The 
veteran denied any paranoid, suicidal or homicidal ideation.  
He was able to spell both "cat" and "rat" forwards, but 
could not correctly spell "cat" backwards.  When asked to 
repeat three words on recall, he had significant problems 
recalling three words to the examiner.  Insight was minimal.  
The veteran's intelligence was estimated to be in the average 
range.  The examiner diagnosed the veteran with panic 
disorder, rule out malingering, and rule out personality 
disorder not otherwise specified.  The assigned GAF score was 
55.

The examiner noted the previous examinations and agreed that 
this veteran presented a difficult case.  While the appellant 
does suffer from panic disorder, this examiner agreed that it 
appeared that the veteran was exaggerating his symptoms, 
particularly on testing.  The examiner noted that based upon 
the examination of September 1999 the veteran should be 
having extreme difficulty in everyday functioning, yet during 
the evaluation the veteran was able to provide details of his 
symptoms, past interventions involved, names of certain 
doctors, and other material related to his life situation. 

In addressing the rating criteria, the examiner opined that 
the veteran would have occupational and social impairment 
with reduced reliability and productivity due to panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  The level of disability was judged to be 
considerable.

In light of the examiner's belief that the appellant may be 
exaggerating his level of disability the veteran was sent for 
a MRI and an EEG to rule out any possible seizure or 
neurological deficit.  

The report of a January 2000 a MRI of the brain was 
considered "essentially negative."  An EEG was performed in 
January 2000 with "normal EEG findings for the age, without 
diagnostic abnormality."

In a January 2000 addendum to her November 1999 report, the 
VA examiner  reviewed the data from the veteran's MRI and EEG 
and remained of the opinion that the veteran was likely 
exaggerating his symptoms.  Nevertheless, she was of the 
opinion that the veteran did suffer from panic disorder with 
some problems noted with his primary support system.  A GAF 
score of 55 was continued.

In a February 2000 addendum, the VA psychologist who had 
initially examined the veteran in September 1999 reviewed the 
entire claims folder and commented on the VA examinations 
conducted subsequent to the initial September 1999 
examination.  On further review of all of the evidence it was 
this examiner's opinion that the veteran was indeed 
exaggerating his impairments.  The examiner modified the 
veteran's GAF score to 61.  The examiner reported that the 
veteran's ability to manage his own funds was questionable.

Analysis.  The veteran claims that his service-connected 
phobic reaction, panic disorder is more severe than the 
current rating indicates.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

At this time, the Board notes that the June 1999 remand 
included instructions to the RO to evaluate the severity of 
the veteran's service-connected psychiatric disorder under 
rating criteria in effect both prior to and subsequent to the 
change in rating criteria pertaining to psychiatric disorders 
in November 1996.  The Board is required to assess it 
jurisdiction in all cases and on review of the record, the 
Board finds that the veteran initiated the present claim by 
submitting a claim for increase in April 1997.  As that claim 
was filed subsequent to the change in rating criteria, only 
the new rating criteria will be considered.   

The veteran's service-connected panic disorder disability is 
presently assigned a 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9403. 

The general rating formula for mental disorders is as 
follows: 

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

Based on a review of the record, the Board finds that the 
evidence supports a higher disability rating of 50 percent.  
As noted, the veteran suffers from panic attacks multiple 
times per week.  Such attacks have caused occupational and 
social impairment with reduced reliability and productivity.  
The veteran also has difficulty in understanding complex 
commands, impairment of short and long-term memory, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  Given the nature of his symptomatology, the 
evidence supports the granting of a 50 percent evaluation.  

However, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent.  As 
noted above, ultimately the examiners were of the unanimous 
opinion that the veteran was exaggerating his symptoms.  One 
examiner believed that the veteran was trying to look 
disturbed.  Another believed that the veteran was 
intentionally exaggerating his symptoms particularly when the 
appellant believed he was being tested.  The examiners 
recommended a MRI and EEG to rule out any seizure or other 
neurological defects, and both studies were normal.  Further, 
the examiners were of the opinion that even though the 
veteran did not actively socialize outside of the home, he 
did maintain relationships with family and did regularly 
attend church with his wife.  They further noted no suicidal 
ideation or obsessional rituals which interfere with routine 
activities.  The veteran's personal appearance upon 
examination was clean and well groomed and he was able to 
provide details of his symptoms, past interventions involved, 
names of certain doctors, and other material related to his 
life situation.  As such, the Board finds that a rating in 
excess of 50 percent is not warranted.

In reaching this decision the Board finds that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO attempted to develop the 
record and obtained post-service treatment records.  In 
addition, the veteran was afforded numerous VA examinations 
in connection with his claim.  As noted hereinabove, the 
Board has determined that the veteran's claim was initiated 
by the April 1997 claim, thus consideration of the rating 
criteria in effect prior to November 1996 is unnecessary.  
The examinations conducted pursuant to the Board remand 
included a review of the claims folder and discussion of the 
pertinent findings.  The Board finds that the RO complied 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998); Smith v. Gober, 14 Vet. App. 199 (2000). Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

II.  New and Material Evidence

In a September 1997 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  Evidence 
considered at that time included service medical records and 
post-service treatment records.  The rating decision 
indicated that no record of treatment for hearing loss or 
tinnitus was found in the veteran's service records, and, on 
the basis of such, his claims for service connection for 
hearing loss and tinnitus were denied.  

The veteran was notified of that decision later that month, 
however, no appeal was filed and that decision is now final.  
38 U.S.C.A. § 7105(c) 

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence submitted since September 1997 includes a statement 
from the veteran in which he claimed that the hearing officer 
never took into consideration the fact that the veteran was 
exposed to tank engine noise and gun fire while in service. 
Outpatient treatment records submitted included an 
examination of December 1998 in which the veteran complained 
of persistent high pitched ringing in both ears.  The veteran 
attributed his symptom to time spent in the military service.  
Outpatient treatment records also included an examination of 
February 1999 in which the veteran reported continued ringing 
in his ears and in which he was assessed with tinnitus.

No additional evidence was presented regarding the veteran's 
tinnitus, and no evidence was submitted regarding hearing 
loss.  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision," 
Hodge, 113 F.3d at 1363, the Board finds that this new 
evidence bears directly and substantially on the question of 
entitlement to service connection for tinnitus.  Accordingly, 
as new and material evidence has been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.  

As no evidence, let alone new and material evidence, was 
presented regarding the veteran's hearing loss the claim to 
reopen that issue is denied.


ORDER

Entitlement to a 50 percent rating for a phobic reaction, 
panic disorder, is granted subject to regulations applicable 
to the payment of monetary benefits.

New and material evidence to reopen the claim of service 
connection for tinnitus has been submitted.

New and material evidence to reopen the claim of service 
connection for hearing loss has not been submitted.

REMAND

In light of the Board's conclusion that the claim of service 
connection for tinnitus is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected so far as his being 
given adequate notice and opportunity to present argument on 
the underlying question of service connection, a remand of 
the case to the RO is indicated.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board also points out that once a claim has been reopened 
the merits must be addressed, but only after VA has fulfilled 
its duty to assist the claimant with the development of 
relevant evidence.  See Elkins.  The duty to assist includes 
obtaining a medical opinion where such a study is required 
for a proper adjudication of a claim.  VCAA.  Prior to 
obtaining that opinion, however, the RO should attempt to 
obtain complete medical records from the veteran and offer 
him an opportunity to submit evidence in support of his 
claim.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim.  Moreover, the RO should take 
appropriate steps to secure the names and 
addresses of all medical care providers 
who have treated him for tinnitus since 
service.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources, which have not been 
previously secured.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the claims file should be 
forwarded to a VA otolaryngologist in the 
appropriate field to determine the nature 
and etiology of the veteran's tinnitus.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  Based on the 
examination and study of the case, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that the veteran's tinnitus is related to 
service.  A complete rationale for any 
opinion expressed must be provided. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should 
readjudicate the claim on the merits.  
The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 and this REMAND have been completed.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

